Exhibit VESTIN PREVAILS IN SAN DIEGO CLASS ACTION LAWSUIT Las Vegas – February 11, 2010 – Vestin Mortgage, Inc., the manager of Vestin Realty Mortgage I, Inc. (Nasdaq: VRTA) and Vestin Realty Mortgage II, Inc. (Nasdaq: VRTB) (collectively “Vestin”) announced today that the California Superior Court ruled in favor of Vestin in its San Diego class action lawsuit.The lawsuit alleged that Vestin had engaged in a “roll up” when the companies merged the two funds into real estate investment trusts (REITs) in 2006. The lawsuit claimed that the dissenters, those who voted against the mergers that created VRTA and VRTB, were entitled to roll-up rights. Michael V. Shustek, Chairman, Chief Executive Officer and President of both REITs, said “We are obviously very pleased with the court’s decision.When we began the merger process, Vestin engaged experienced and respected legal and accounting firms and followed the Securities and Exchange Commission procedures diligently.We were always confident in our position that the mergers were not roll ups and the court agreed with us” “This case continued for three and a half years and has been a significant expense to our shareholders.” “There is currently pending in Nevada a related case alleging essentially the same core claims that were made in the class action lawsuit.While the plaintiffs in the Nevada case opted out of the class action in favor of pursuing their own lawsuit, the claims arise from the same core argument - that the mergers resulted in a “roll up”, giving the plaintiffs special rights.Now that a court has heard all of the evidence and ruled in favor of Vestin, the company intends to continue to vigorously defend the Nevada lawsuit.” About Vestin Realty Mortgage II, Inc. Vestin Realty Mortgage II, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans.As of September 30, 2009, Vestin
